Citation Nr: 1416285	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-40 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In December 2012, the Board remanded the appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Regrettably, a remand is required in this case.  The Veteran claims that his spine disability was caused by exposure to herbicides during service in the Republic of Vietnam.  In the December 2012 remand, the Board requested that the Veteran be scheduled for a VA spine examination.  The Veteran was examined in March 2013.  However, the report of that examination is incomplete.  

At the March 2013 VA examination, the Veteran reported that recent imaging was done at Stonewall Jackson.  The examiner asked that those records be obtained, and consequently, the examiner did not have the imaging results during the VA examination.  As a result, the examiner was unable to provide a diagnosis, or respond to the question of whether arthritis was documented.  The examiner diagnosed likely degenerative disc disease of the lumbar spine that needed to be confirmed with recent imaging.  Thus a new examination is needed, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, in a March 2009 statement, the Veteran identified private treatment records which have not been obtained.  The Veteran indicated that he sought treatment from a private doctor for his lower back pain shortly after separation from service.  Evidence of record shows that in February 2013, the RO sent the Veteran VA Form 21-4142 requesting the contact information of any non-VA provider the Veteran has sought treatment from, in order to obtain those records.  To date there is no evidence that the Veteran has supplied the requested contact information, or the treatment records in question.  VA's duty to assist a veteran in developing the facts and evidence pertinent to his claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is therefore the Board's conclusion that the Veteran has been provided with an opportunity to submit evidence and argument in support of his claim.  

Prior to the examination, any outstanding VA medical records should be obtained.  The record contains treatment notes from the Clarksburg VA Medical Center (VAMC) dated through January 2010.  Thus, any treatment notes since that time should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA medical records dated since January 2010.  

2.  Obtain imaging of the Veteran's thoracolumbar spine from "Stonewall Jackson" as identified in the March 2013 VA examination report.  

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature, extent, onset, and etiology of any spine disability.  The examiner should review the claims folder and should note that review in the report.  The examiner should also provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the Veteran's account of lower back pain following his time in-service.  The examiner should consider the service medical records showing a history of swollen and painful joints and post-service medical records, showing diagnoses of a spine disability.  The examiner should consider the Veteran's lay assertions and any other evidence regarding a continuity of spine and lower back symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following:

   a) Diagnose all current spine disabilities.  

b) State whether it is at least as likely as not (50 percent or greater probability) that any current spine disability is etiologically related to the Veteran's active service, to include exposure to herbicides.  

c) State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed arthritis of the spine manifested during service or within one year of separation from service, or is otherwise due to any event, disease, or injury incurred in service.  

4.  Then, readjudicate the claim.  If the decision remains adverse to the veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



